                     IN THE UNITED STATES DISTRICT COURT 
                        FOR THE DISTRICT OF NEW MEXICO 
 
 
CARNELL HUNNICUTT, SR. 
 
     Plaintiff, 
 
v.                                                                Civ. No. 18‐619 JCH/GBW 
                                                                        
 
RAYMOND SMITH, et al.,  
 
     Defendants. 
 
 
  ORDER GRANTING DEFENDANTS’ MOTION FOR PROTECTIVE ORDER AND 
                DENYING PLAINTIFF’S MOTION FOR DISCOVERY 
                                             
     Before the Court are the parties’ cross motions regarding discovery.  Docs. 15, 17.  

The motions were filed in connection with Plaintiff’s pro se prisoner civil rights 

Complaint, which was removed from state court on June 29, 2018.  Doc. 1.  Plaintiff asks 

the Court to allow discovery “in this matter to prove his case.”  Doc. 17.  Defendants 

Vazquez, Solomon, and Valeriano (together, “Defendants”) seek a protective order 

while the Court conducts its initial review of the complaint.  Doc. 15.    

       Pursuant to 28 U.S.C. § 1915A, the Court must screen all civil complaints where, 

as here, a prisoner seeks redress from a governmental entity or officer or employee of a 

governmental entity.  Sua sponte dismissal is required where the complaint fails to state 

a cognizable claim or seeks monetary relief from a defendant who is immune.  28 U.S.C. 

§1915A(b).  Such determination is made based on the allegations of the complaint, and 
does not require additional evidence.  Id.  Section 1997(e) of Title 42 further provides 

that a defendant may decline to engage with a prisoner‐plaintiff until the Court orders a 

response.  42 U.S.C. §1997e(g)(1)–(2).  Prisoner petitions are similarly excluded from 

pre‐trial case management procedures, including discovery obligations, under the 

Court’s local rules.  See NMLR 16.3(d).   

       Based on these authorities, it is appropriate to delay discovery until the Court 

completes the initial review process.  The Court will therefore grant Defendants’ Motion 

for Protective Order (doc. 15) and deny Plaintiff’s Motion for Discovery (doc. 17).  To the 

extent Plaintiff files any additional pre‐screening motions, Defendants are not obligated 

to respond unless and until the Court orders otherwise.   

       IT IS ORDERED that Defendants’ Motion for Protective Order (doc. 15) is 

GRANTED, and Plaintiff’s Motion for Discovery (doc. 17) is DENIED.  

       IT IS FURTHER ORDERED that until further Order by the Court, all Defendants 

are excused from any pre‐screening obligations, including filing responses to Plaintiff’s 

filings, or engaging in pre‐trial case management procedures or discovery.   

       IT IS FURTHER ORDERED that if any claims survive initial review, the Court 

will enter a separate order setting a deadline to file a responsive pleading.   

 

 
                                             ____________________________________ 
                                             GREGORY B. WORMUTH 
                                             UNITED STATES MAGISTRATE JUDGE 
